DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 1-6 are pending.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "has a great impact" in claim 1 is a relative term which renders the claim indefinite.  The term "great" is not defined by the claim and the specification does not provide a standard for ascertaining the requisite degree. It is unclear what the term is intended to convey, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Dependent Claims 2-6 are rejected based on their dependency to rejected Claim 1.
	Claim 5 recites the limitation “a predetermined second tolerance error change amount”. It is unclear is there is intended to be “a predetermined first tolerance error change amount” in the Claim, or in Claim 1 which it is dependent upon, or if Claim 5 is intended to be dependent upon Claim 4 which recites “a predetermined second tolerance error change amount”.
The term "has a great impact" in claim 6 is a relative term which renders the claim indefinite.  The term "great" is not defined by the claim and the specification does not provide a standard for ascertaining the requisite degree. It is unclear what the term is intended to convey, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Takahei et al., US Patent Pub. US 20200333764 A1 (hereinafter Takahei) in view of Otsuki et al., US Patent Pub. US 20120296462 A1 (hereinafter Otsuki) in view of Susumu et al., WIPO Patent Num WO2016174716A1 (hereinafter Susumu).

Claim 1
Takahei teaches a simulation apparatus which performs a simulation process based on feedback data from a motor which drives an axis of a machine tool (Takahei, Para [0140] - - A numerical control system with a simulation unit/”simulation apparatus” that performs a simulation based on positions from encoder signals/”feedback data” from the machine drive systems/”a motor which drives an axis of a machine tool”), the simulation apparatus comprising: a simulation performing unit which performs the simulation process based on data regarding the point selected by the data selection unit. (Takahei, Para [0140] - - A numerical control system with a simulation unit/”simulation apparatus” that performs a simulation based on a position/”selected point” from encoder signals/”feedback data”.)
But Takahei fails to clearly specify a point sequence data storage unit which stores point sequence data, which is series data of positions of points regarding the feedback data from the motor;
However Otsuki teaches a point sequence data storage unit which stores point sequence data, which is series data of positions of points regarding the feedback data from the motor. (Otsuki, Para [0054-57], [0065], [0076] - - Point sequence data memory/”storage unit” that stores point sequence data regarding servo/motor position feedback data.)
Takahei and Otsuki are analogous art because they are from the same field of endeavor.  They relate to numerical control machine tools.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above numerical control machine tool, as taught by Takahei, 
One of ordinary skill in the art would have been motivated to do this modification in order to predict machining error for workpiece machining by using stored point sequence data regarding servo position feedback data, as suggested by Otsuki (Abstract).
But the combination of Takahei and Otsuki fails to clearly specify a data selection unit which selects, from the point sequence data, a point which has a great impact on finished quality of a machined surface as a point for use in the simulation process. 
However Susumu teaches a data selection unit which selects, from the point sequence data, a point which has a great impact on finished quality of a machined surface as a point for use in the process. (Susumu, Page 6-7 - - The NC command data correction/”data selection” unit selects tangent vector data/”point sequence data” that is larger than a specified value to be corrected/”use in the process” in order to suppress processing marks/”great impact on finished quality” on the machined surface.)
Takahei, Otsuki, and Susumu are analogous art because they are from the same field of endeavor.  They relate to numerical control machine tools.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above numerical control machine tool, as taught by Takahei and Otsuki, and further incorporating the NC command data correction unit selects tangent vector data that is larger than a specified value to be corrected, as taught by Susumu.  
One of ordinary skill in the art would have been motivated to do this modification in order to suppress processing marks by the NC command data correction unit selecting tangent vector data that is larger than a specified value to be corrected, as suggested by Susumu (Abstract).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Takahei et al., US Patent Pub. US 20200333764 A1 (hereinafter Takahei) in view of Otsuki et al., US Patent Pub. US 20120296462 A1 (hereinafter Otsuki) in view of Susumu et al., WIPO Patent Num WO2016174716A1 (hereinafter Susumu) as applied to Claim 1 above, and in view of Tsuda et al., US Patent Pub. US 20150134103 A1 (hereinafter Tsuda).

Claim 3
The combination of Takahei, Otsuki, and Susumu teaches all the limitations of the base claims as outlined above.  
But the combination of Takahei, Otsuki, and Susumu fails to specify selecting a point where a tool orientation is changed by an angle more than a predetermined tolerance angle defined in advance from a tool orientation at an immediately previous point already selected, among points included in the point sequence data.
However Tsuda teaches selecting a point where a tool orientation is changed by an angle more than a predetermined tolerance angle defined in advance from a tool orientation at an immediately previous point already selected, among points included in the point sequence data. (Tsuda, Para [0043], [0054] - - Selection of a point where the tool posture/orientation angle exceeds a predetermined range/”tolerance angle”.)
Takahei, Otsuki, Susumu, and Tsuda are analogous art because they are from the same field of endeavor.  They relate to numerical control machine tools.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above numerical control machine tool, as taught by 
One of ordinary skill in the art would have been motivated to do this modification in order to control a relative tool posture with respect to work placed on a table by the selection of a point where the tool posture angle exceeds a predetermined range, as suggested by Tsuda (Abstract).


Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Takahei et al., US Patent Pub. US 20200333764 A1 (hereinafter Takahei) in view of Otsuki et al., US Patent Pub. US 20120296462 A1 (hereinafter Otsuki) in view of Susumu et al., WIPO Patent Num WO2016174716A1 (hereinafter Susumu) as applied to Claim 1 above, and in view of Eberst, US Patent Pub. US 20120215352 A1 (hereinafter Eberst).

Claim 4
The combination of Takahei, Otsuki, and Susumu teaches all the limitations of the base claims as outlined above.  
Otsuki further teaches the point sequence data storage unit stores, in association with the point sequence data, an instructed position for the motor when the feedback data is acquired (Otsuki, Para [0054-57], [0065], [0076] - - Point sequence data memory/”storage unit” that stores point sequence data regarding servo/motor position command/instructed data.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above numerical control machine tool, as taught by Takahei, and further incorporating the point sequence data memory that stores point sequence data regarding servo position command data, as taught by Otsuki.  

But the combination of Takahei, Otsuki, and Susumu fails to specify selecting a point where an error from the instructed position is changed by more than a predetermined first tolerance error change amount defined in advance from an error from the instructed position at an immediately previous point already selected, among points included in the point sequence data.
However Eberst teaches selecting a point where an error from the instructed position is changed by more than a predetermined first tolerance error change amount defined in advance from an error from the instructed position at an immediately previous point already selected, among points included in the point sequence data. (Eberst, Para [0029-30], [0038] - - Selecting an actual process result/point where a difference/error from a precalculated instruction/”instructed position” is changed by an amount more than desired tolerance/”predetermined first tolerance error change amount” from previous planned process result/point.)
Takahei, Otsuki, Susumu, and Eberst are analogous art because they are from the same field of endeavor.  They relate to motion control planning tools.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above motion control planning tool, as taught by Takahei, Otsuki, and Susumu, and further incorporating the selection of an actual process result where a difference from a precalculated instruction is changed by an amount more than desired tolerance from previous planned process result, as taught by Eberst.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide process results that do not deviate from the objective by using the selection of an actual process 

Claim 5
The combination of Takahei, Otsuki, and Susumu teaches all the limitations of the base claims as outlined above.  
Otsuki further teaches the point sequence data storage unit stores, in association with the point sequence data, a series of NC data executed when the feedback data is acquired. (Otsuki, Para [0054-57], [0065], [0076] - - Point sequence data memory/”storage unit” that stores point sequence data regarding servo/motor position command/”NC data executed” when the servo feedback data is acquired.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above numerical control machine tool, as taught by Takahei, and further incorporating the point sequence data memory that stores point sequence data regarding servo position command data when the servo feedback data is acquired, as taught by Otsuki.  
One of ordinary skill in the art would have been motivated to do this modification in order to predict machining error for workpiece machining by using stored point sequence data regarding servo position command data when the servo feedback data is acquired, as suggested by Otsuki (Abstract).
But the combination of Takahei, Otsuki, and Susumu fails to specify the data selection unit selects, as the point for use in the simulation process, a point where an error from the NC data is changed by an amount more than a predetermined second tolerance error change amount defined in advance from an error from the NC data at an immediately previous point already selected, among points included in the point sequence data.
the data selection unit selects, as the point for use in the simulation process, a point where an error from the NC data is changed by an amount more than a predetermined second tolerance error change amount defined in advance from an error from the NC data at an immediately previous point already selected, among points included in the point sequence data. (Eberst, Para [0029-30], [0038] - - Selecting an actual process result/point where a difference/error from a precalculated instruction/”instructed position” is changed by an amount more than desired tolerance/”predetermined second tolerance error change amount” from previous planned process result/point.)
Takahei, Otsuki, and Susumu are analogous art because they are from the same field of endeavor.  They relate to motion control planning tools.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above motion control planning tool, as taught by Takahei, Otsuki, and Susumu, and further incorporating the selection of an actual process result where a difference from a precalculated instruction is changed by an amount more than desired tolerance from previous planned process result, as taught by Eberst.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide process results that do not deviate from the objective by using the selection of an actual process result where a difference from a precalculated instruction is changed by an amount more than desired tolerance from previous planned process result, as suggested by Eberst (Para [0006]).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Takahei et al., US Patent Pub. US 20200333764 A1 (hereinafter Takahei) in view of Otsuki et al., US Patent Pub. US 20120296462 A1 (hereinafter Otsuki) in view of Susumu et al., WIPO Patent Num WO2016174716A1 (hereinafter Susumu) as applied to Claim 1 above, and in view of Blevins et al., US Patent Pub. US 20070168057 A1 (hereinafter Blevins).

Claim 6
The combination of Takahei, Otsuki, and Susumu teaches all the limitations of the base claims as outlined above.  
The combination of Takahei, Otsuki, and Susumu further teaches a simulation apparatus which performs a simulation process. (Takahei, Para [0140] - - A numerical control system with a simulation unit/”simulation apparatus” that performs a simulation process.)
Susumu further teaches the data selection unit includes a first selector which selects a point which has a great impact on finished quality of the machined surface as a point for use in the process. (Susumu, Page 6-7 - - The NC command data correction/”data selection” unit selects tangent vector data/”point sequence data” that is larger than a specified value to be corrected/”use in the process” in order to suppress processing marks/”great impact on finished quality” on the machined surface.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above numerical control machine tool, as taught by Takahei, Otsuki, and Susumu, and further incorporating the NC command data correction unit selects tangent vector data that is larger than a specified value to be corrected, as taught by Susumu.  
One of ordinary skill in the art would have been motivated to do this modification in order to suppress processing marks by the NC command data correction unit selecting tangent vector data that is larger than a specified value to be corrected, as suggested by Susumu (Abstract).
The combination of Takahei, Otsuki, and Susumu teaches all the limitations of the base claims as outlined above.  
second selector which selects a point included in a specified area as the point for use in the simulation process, and the data selection unit selects the point for use in the simulation process by using any of the first selector and the second selector based on a display mode of results of the simulation process performed by the simulation performing unit.
Blevins further teaches a second selector which selects a point included in a specified area as the point for use in the simulation process (Blevins, Para [0016], [0075] - - Selecting/”second selector” a control variable/point within a range/”specified area” as a selected point for use in the simulation process.), and the data selection unit selects the point for use in the simulation process by using any of the first selector and the second selector based on a display mode of results of the simulation process performed by the simulation process performing unit. (Blevins, Para [0098], [0150] - - Selecting a point for use in the simulation process from auxiliary variables/”first selector points” and control variables/”second selector points” that are displayed for use in the simulation process.)
Takahei, Otsuki, Susumu, and Blevins are analogous art because they are from the same field of endeavor.  They relate to process simulation tools.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above process simulation tool, as taught by Takahei, Otsuki, and Susumu, and further incorporating the selection of a point for use in the simulation process from auxiliary variables and control variables that are displayed for use in the simulation process, as taught by Blevins.  
One of ordinary skill in the art would have been motivated to do this modification in order to develop target values to control the process by selecting a point for use in the simulation process from auxiliary variables and control variables that are displayed for use in the simulation process, as suggested by Blevins (Para [0016]).


Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Applicant’s claim that “the data selection unit selects, as the point for use in the simulation process, a point located from a line segment passing through adjacent previous and subsequent points by a length more than a predetermined tolerance length defined in advance, among points included in the point sequence data.” defines over the prior art of record because the prior art of record, taken either alone or in combination, does not teach selecting a point for using in a simulation process that is located from a line segment passing through adjacent previous and subsequent points by a length more than a predetermined tolerance length defined in advance, among points included in the point sequence data.


Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
DeRoche et al., US Patent Pub. US 20110078885 A1 relates to Claim 1 regarding selection of points in a machining system.
Chung et al., US Patent Num. US 9507340 B2 relates to Claim 1 regarding selection of data for simulation in an NC machining system.
.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E OGG whose telephone number is (469) 295-9163.  The examiner can normally be reached on Mon - Thurs 7:30 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID EARL OGG/
Examiner, Art Unit 2119